Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit No. (a)(6) UTILITIES PORTFOLIO AMENDMENT TO DECLARATION OF TRUST AMENDMENT, to be effective August 15, 2007 to the Declaration of Trust made May 1, 1992 (hereinafter called the Declaration) of Utilities Portfolio, a New York trust (hereinafter called the Trust) by the undersigned, being at least a majority of the Trustees of the Trust in office on June 4, 2007. WHEREAS, Section 10.4 of Article X of the Declaration empowers a majority of the Trustees of the Trust to amend the Declaration without the vote or consent of Holders to change the name of the Trust; NOW, THEREFORE, the undersigned Trustees, do hereby amend the Declaration as of August 15, 2007, in the following manner: 1. The caption at the head of the Declaration is hereby amended to read as follows: DIVIDEND BUILDER PORTFOLIO 2. Section 1.1 of Article I of the Declaration is hereby amended to read as follows: ARTICLE I 1.1. Name . The name of the trust created hereby (the Trust) shall be Dividend Builder Portfolio and so far as may be practicable the Trustees shall conduct the Trusts activities, execute all documents and sue or be sued under that name, which name (and the word Trust wherever hereinafter used) shall refer to the Trustees as Trustees, and not individually, and shall not refer to the officers, employees, agents or independent contractors of the Trust or holders of interests in the Trust. IN WITNESS WHEREOF, the undersigned Trustees have executed this instrument this 4 th day of June, 2007. /s/Benjamin C. Esty /s/Ronald A. Pearlman Benjamin C. Esty Ronald A. Pearlman /s/Thomas E. Faust Jr. /s/Norton H. Reamer Thomas E. Faust Jr. Norton H. Reamer /s/Allen R. Freedman /s/Heidi L. Steiger Allen R. Freedman Heidi L. Steiger /s/James B. Hawkes /s/Lynn A. Stout James B. Hawkes Lynn A. Stout /s/Samuel L. Hayes, III /s/Ralph F. Verni Samuel L. Hayes, III Ralph F. Verni /s/William H. Park William H. Park
